Citation Nr: 0433807	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  96-23 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for major depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision issued by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In that decision, the 
RO assigned a 10 percent disability rating for major 
depression following a grant of service connection by the 
Board earlier that month.  In a September 1996 Supplemental 
Statement of the Case (SSOC), the RO granted a 50 percent 
evaluation effective the date of claim.  

The veteran was afforded a hearing via videoconference before 
the undersigned Veterans Law Judge in August 2002.


FINDING OF FACT

The veteran's service-connected major depression has 
consistently been manifested by somewhat limited insight and 
mood changes.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent 
for the veteran's major depression are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.120, 3.159, Part 4, .7, 4.130, Diagnostic Code 9434 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Evaluation for Major Depression 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Service connection for major depression was granted in April 
1996.  A 10 percent evaluation was assigned effective June 
24, 1992.  In a September 1996 SSOC, the RO increased the 
evaluation to 50 percent effective the date of claim.  
Although the regulations with regard to the criteria for 
rating mental disorders were amended effective November 7, 
1996, pursuant to Kuzman v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003) only the revised version of the rating criteria 
applies.  

Under the current rating provisions, depression is rated 
under Diagnostic Code 9434 in accordance with the general 
formula for evaluating mental disorders set out following 
Diagnostic Code 9440.  38 C.F.R. § 4.130 (2004).  A 50 
percent evaluation is to be assigned when the mental disorder 
causes occupational and social impairment, with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is to be assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994 (DSM-IV).  A GAF score of 41 to 50 is defined as 
encompassing serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, or occupational functioning 
(e.g., no friends, unable to keep a job).  A GAF score of 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 51 to 60 contemplates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social or occupational functioning (e.g., few friends, 
conflicts with peers or co- workers).  A score of 61 to 70 
indicates some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social or occupational 
functioning (e.g. theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

In the instant case, the Board finds that the preponderance 
of the evidence is against the initial assignment of a rating 
in excess of 50 percent for the veteran's major depression.  
The competent medical evidence reflects that the veteran's 
service-connected major depression has consistently been 
manifested by somewhat limited insight and mood changes.  
These symptoms are generally associated with a 50 percent 
rating.  

The veteran's major depression has not been manifested by 
obsessional rituals which interfere with routine activities 
or obscure, or irrelevant or near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively or impaired impulse control 
(such as unprovoked irritability with periods of violence).  

In September 1991 the veteran was hospitalized for substance 
dependence disorder, bipolar disorder and obsessive-
compulsive disorder.  He participated in the program and 
there were many episodes in which he was emotionally labile.  
There was minor confrontation with staff that was of a verbal 
nature.  The veteran felt that his main problem tended to be 
meek, but there were times when he expressed anger quite 
openly.  A great deal of the focus of his attention was on 
his being "manic-depressive" and related to the medication 
for this condition.  It was felt by many that he was using 
the diagnosis of manic-depressive as a defense against facing 
the crack cocaine problem.  He was confronted with this on 
numerous occasions.  The veteran agreed to participate in 
outpatient programs and he was going to be involved in 
narcotics anonymous and alcoholics anonymous.  The doctor 
indicated that the veteran was an intelligent individual who 
had abilities that he had not been able to maximize because 
of his drug problem.  He was reluctant to leave the unit.  He 
felt that he would have benefited with more psychiatric care 
as well as substance dependent care.  There was some tendency 
on his part to become too dependent on treatment.  The 
veteran agreed to be involved in the outpatient clinic.  

At the October 1992 VA psychiatric examination the veteran 
reported that his appetite was good and he slept to excess.  
The veteran had no hallucinations or delusions.  His facial 
expressions and vocal intonations were topically appropriate.  
He was cooperative to examination.  His mood was stable.  His 
affect was pleasant.  There was good range of emotional 
expression.  His thought processes were clear.  His 
intellectual functions were good.  Memory systems were 
intact.  Fund of general information was appropriate.  His 
sensorium was clear.  His level of alertness was normal.  
There were no hallucinations, delusions or other psychotic 
manifestations.  The veteran reported that he felt 
significantly depressed in the past, much less so with 
medication and he said that he recognized that the medication 
was very important for him.  His anxiety level was normal.  
His insight was good.  Judgment was appropriate.  

From April 1993 to May 1993 the veteran was hospitalized for 
cocaine dependency, alcohol abuse, and bipolar disorder.  His 
memory for recent, remote and immediate was intact but slow.  
His mood was subdued.  He was cooperative and competent for 
VA purposes.  

From May 1993 to November 1993 the veteran was hospitalized 
for cocaine abuse.  He was not felt to have a bipolar 
disorder but a major depression.  

From August 1994 to September 1994 the veteran was 
hospitalized for cocaine and alcohol dependence.  Memory was 
adequate.  The veteran was pleasant and cooperative.  He had 
no delusions or homicidal ideation.  Eye contact was good.  
His immediate, recent and remote memories were all intact.  
He had a history of psychiatric treatment.  No further 
neuropsychological assessment was indicated.  His Global 
Assessment of Functioning (GAF) was 65.  

The February 1996 private medical record showed that the 
veteran's mood was euthymic and affect was appropriate.  
Thought process was logical and goal directed.  There were no 
hallucinations, or delusions.  There was no current homicidal 
ideation.  Judgment was good and insight was fair.  Cognitive 
examination was intact.  His GAF was 55.  In April 1996 the 
veteran's mood was mildly depressed, his affect appropriate.  
He denied any homicidal ideation.  In May 1996 his mood was 
mildly anxious, and his affect was constricted.  Thought 
process was logical and goal directed.  He denied homicidal 
ideation.  

At the May 1996 VA examination the veteran appeared mildly 
dysphonic, but gave no reason to doubt any of the information 
he provided.  The veteran's thought processes and 
associations were logical and tight.  No loosening of 
associations was noted, nor was there any confusion.  No 
gross impairment of memories was observed.  Hallucinations 
were not complained of and no delusional behavior was noted 
during the examination.  The veteran's insight was adequate 
as was his judgment.  The veteran denied any current 
homicidal intent.  The diagnosis was mild recurrent major 
depressive episode.  

The June 1996 private medical records showed that the 
veteran's mood was angry and his affect was constricted.  He 
denied any homicidal ideation.  

At the December 1997 VA examination the veteran typically 
volunteered relatively little information.  He sighed 
frequently during the examination and picked his fingers.  
Some anxiety was noted and he appeared extremely dysphonic.  
A great deal of tangentially and irrelevant detail was noted.  
The predominant moods were one of anxiety and depression and 
affect was appropriate to content.  The veteran's thought 
processes and associations were logical and tight and no 
loosening of associations were noted, nor any confusion.  No 
gross impairment in memory was observed.  Hallucinations were 
not complained of and no delusional material was noted during 
the examination.  The veteran's insight was somewhat limited 
and judgment was adequate.  His GAF was 52.  

The December 1997 VA outpatient treatment record shows that 
the veteran was open but somewhat defensive.  He was 
surprised that his length of stay was considered fairly long.  
His mood was dysphonic, unhappy that his life was not going 
well.  There was no homicidal ideation.  Insight and judgment 
were poor.  His GAF was 45.  In May 1998 the veteran's mood 
was anxious with dramatic affect.  Thoughts were logical and 
goal directed.  There was no homicidal ideation.  Insight and 
judgment were chronically impaired.  His GAF was 50.  In June 
1998 the veteran was defensive and irritated.  He blamed 
others for his current situation.  There were no racing 
thoughts.  Psychomotor activity was within normal limits.  
There was no homicidal ideation.  There were no psychotic 
signs.  The veteran's insight and judgment were poor.  His 
GAF was 51.  In July 1998 his memory was adequate.  His mood 
was positive and friendly.  He was competent.  In September 
1998 the veteran's mood was neutral with superficial affect.  
He was articulate and intelligent.  Thoughts were logical and 
goal directed.  Memory and concentration were within normal 
limits.  There were no psychotic signs.  Insight appeared 
improved.  His judgment historically had been poor.  

VA outpatient treatment records show that the veteran 
attended recovery group therapy sessions from February 1999 
to October 1999.  In April 1999 the veteran was appropriately 
dressed and groomed.  Affect was superficial.  His mood 
appeared slightly anxious.  There was no homicidal ideation.  
Memory and concentration were within normal limits.  His IQ 
appeared to be above normal.  There were no psychotic signs.  
Insight and judgment had been poor during the course of his 
treatment.  His GAF was 55.  In September 1999 the veteran's 
eye contact was good.  Thought process was logical and goal 
directed.  He had a full range of affect.  His mood was 
anxious.  He denied homicidal ideation and hallucinations.  
There were no delusions.  Insight and judgment were good.  
His GAF was 55.  In October 1999 the veteran's eye contact 
was good.  Thought process was logical and goal directed.  He 
had a full range of affect.  His mood was upbeat.  The 
veteran denied homicidal ideation.  He denied hallucinations 
and delusions.  Insight and judgment were good.  His GAF was 
65.  

At the February 2003 VA examination the veteran made 
virtually no eye contact during the examination.  He tended 
to pick at his fingers.  However, he was quite tangential, 
and it was often difficult to get him to respond specifically 
to questions.  He tended to be very slow in responding.  Some 
mild depression was noted.  The veteran's mood was mildly 
depressed and affect was appropriate to content.  The 
veteran's thought processes and associations were logical and 
tight, and no loosening of associations was noted, nor any 
confusion.  No gross impairment in memory was observed.  
Hallucinations were not complained of and no delusional 
material was noted during the examination.  The veteran's 
insight was somewhat limited and judgment was adequate.  The 
veteran denied current homicidal ideation.  His GAF was 57.  
The VA examiner did think that in the past, many of his 
problems had been associated with drug use.  The VA examiner 
thought that there were also some axis II disorders involving 
mixed personality disorder.  

The veteran's psychiatric disorder has not been manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation.  At the 
October 1992 VA psychiatric examination he said that he had 
frequent suicidal thoughts but had not taken any suicidal 
action.  However, from August 1994 to September 1994 the 
veteran had no suicidal ideation.  He reported two suicide 
attempts, one in 1987 and in 1990, both by overdosing on 
medication.  The February 1996, April 1996 and May 1996 
private medical records showed that there were no current 
suicidal ideations.  At the May 1996 VA examination the 
veteran denied any current suicidal intent.  The June 1996 
private medical record showed that the veteran denied any 
suicidal ideation.  At the December 1997 VA examination the 
veteran denied current suicidal attempt.  The December 1997 
VA outpatient treatment record showed that there was no 
suicidal ideation.  In May 1998 and June 1998 there was no 
suicidal ideation.  In April 1999 there was no suicidal 
ideation.  In September 1999 the veteran had passive suicidal 
ideation, but no intent or plan.  In October 1999 the veteran 
denied suicidal ideation.  At the February 2003 VA 
examination the veteran denied current suicidal ideation.  

The veteran's major depression has not been manifested by 
intermittently illogical speech or spatial disorientation.  
At the October 1992 VA psychiatric examination the veteran's 
speech was fluent logical, coherent, regular in rate in 
rhythm, goal direct and appropriate in content.  He was 
oriented to time, place, person and circumstance.  From April 
1993 to May 1993 the veteran was alert and oriented to time, 
place, person and object.  From August 1994 to September 1994 
he was oriented to time, place person and object.  At the May 
1996 VA examination the veteran was awake, alert and oriented 
to time, place and person.  At the December 1997 VA 
examination the veteran was oriented to time, place and 
person.  The May 1998 VA outpatient treatment record showed 
that the veteran's speech was clear and normal rate and tone.  
The veteran was alert and fully oriented.  In June 1998 his 
speech was clear with logical and goal directed thoughts.  
There was no pressured speech.  The veteran was alert and 
fully oriented.  In July 1998 the veteran was alert and fully 
oriented.  In September 1998 the veteran's speech was clear.  
He was alert and fully oriented.  In April 1999 the veteran's 
speech was clear with logical goal directed thoughts.  He was 
alert and fully oriented.  In September 1999 the veteran's 
speech was pressured but easily refocused.  He was alert and 
oriented.  In October 1999 his speech had regular, rate and 
rhythm.  The veteran was alert and oriented.  At the February 
2003 VA examination speech was within normal limits with 
regard to rate and rhythm.  The veteran was oriented in all 
spheres.  

The veteran's psychiatric disorder has not been manifested by 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); or an inability to establish and maintain 
effective relationships.  At the October 1992 VA psychiatric 
examination the veteran reported that he had no social 
activity.  The February 1996 private medical record showed 
that the veteran was casually dressed and groomed.  He was 
cooperative and friendly.  At the May 1996 VA examination the 
veteran was casually groomed and fully cooperative during the 
examination.  At the December 1997 VA examination the veteran 
was casually groomed.  The June 1998 VA outpatient treatment 
record showed that the veteran was fairly dressed and neatly 
groomed.  In July 1998 the veteran was cooperative.  In 
August 1998 the veteran appeared to have the ability to make 
positive choices related to developing and maintaining a 
healthy lifestyle.  He was able to explain how his behavior 
effects his treatment and recovery process.  In November 1998 
the veteran was alert and active in the group.  He provided 
feedback to group members.  VA outpatient treatment records 
show that the veteran attended recovery group therapy 
sessions from February 1999 to October 1999.  In April 1999 
the veteran was appropriately dressed and groomed.  He was 
cooperative.  In September 1999 the veteran was neatly 
dressed, well groomed and cooperative.  In October 1999 the 
veteran was neatly dressed, well groomed and cooperative.  At 
the February 2003 VA examination the veteran was casually 
groomed.  He was cooperative.  The VA examiner commented that 
the veteran did not provide any evidence whatsoever of 
unemployability on the basis of his depressive disorder.  

For the reasons stated above, the Board finds that the 
veteran is not entitled to an initial rating in excess of 50 
for major depression.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  



III.  Duty To Assist 

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in February 2004.  Specifically, in the 
February 2004 RO letter the RO informed the appellant of the 
following: 1.) What was still needed from the appellant; 2.) 
The status of the claim and how the appellant could help; 3.) 
Listed information and evidence that had been received; 4.) 
What evidence and information the VA was responsible for 
getting; 5.) On the appellant's behalf what evidence the VA 
would make reasonable efforts to obtain; 6.) How the 
appellant could help the VA.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Prior to the enactment of the VCAA, the RO granted 
service connection for major depression assigning a 10 
percent evaluation then increasing the evaluation to 50 
percent.  The veteran was not provided VCAA notice until 
February 2004.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  There is no indication that the disposition 
of his claim would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA medical examinations 
in May 1996, December 1997 and February 2003.  The reports of 
examination are in the claims file.  Therefore, the Board 
concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

An initial rating in excess of 50 percent for major 
depression is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



